     Case 1:19-cv-09853-PAE-OTW Document 33 Filed 06/19/20 Page 1 of 2




Michael F. Fleming
Associate

                                                                         Memo Endorsed
+1.212.309.6207
michael.fleming@morganlewis.com



June 18, 2020


Via ECF

The Honorable Ona T. Wang
United States District Court
 For the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       Lopez v. Walgreens Boots Alliance, Inc., No. 1:19-cv-9853-PAE-0TW
          Request to Stay Pending Appeal in Related Cases

Dear Judge Wang:

We represent defendant Walgreens Boots Alliance, Inc. (“Defendant”) in the above-referenced
action. Pursuant to Your Honor’s Individual Practices, we write jointly with counsel for plaintiff Victor
Lopez (“Plaintiff”), respectfully to request the Court stay of discovery in this matter pending the
outcome of the appeals filed in Dominguez v. Banana Republic, Case No. 20-1559 and other related
cases.1 No party has previously sought a stay of this action.

In support of this request, counsel for the parties state that the resolution of these appeals is likely
to have an effect on the course of discovery in this case. The claims in Banana Republic and the
Related Cases are the same as those asserted by Plaintiff in this action – i.e., that Title III of the
ADA, as well as New York State and New York City Law, require retailers such as Defendant to
provide Braille versions of their store gift cards. Counsel for the parties in this action also represent
the parties in Banana Republic and two other defendants in the Related Cases ( AnnTaylor, Inc. and
Swarovski).

On April 23, 2020, Judge Woods granted the defendant’s motion to dismiss in the Banana Republic
case. See Dominguez v. Banana Republic, LLC, 1:19-cv-10171-GHW, 2020 WL 1950496 (S.D.N.Y.
Apr. 23, 2020). That motion was based on the same arguments Defendant makes in its motion to


1
    Mendez v. AnnTaylor, Inc., 20-1550; Calcano v. Swarovski, 20-1552; Thorne v. Jersey Mike’s
      Franchise Systems, Inc., 20-1588; Calcano v. Art of Sharing-FL, LLC, 20-1594; and Murphy v.
      Kohl’s Department Stores, Inc., 20-1608 (hereinafter, the “Related Cases”). Presently before
      the Court of Appeals is a motion to consolidate Banana Republic and the appeals filed by
       plaintiffs in Related Cases. Defendant-Appellees have not opposed that motion to the extent it
       seeks consolidation, but have opposed removing the case from the expedited appellate
       calendar.




                                                     Morgan, Lewis & Bockius     LLP

                                                     101 Park Avenue
                                                     New York, NY 10178-0060             +1.212.309.6000
                                                     United States                       +1.212.309.6001
  Case 1:19-cv-09853-PAE-OTW Document 33 Filed 06/19/20 Page 2 of 2


Lopez v. Walgreens Boots Alliance
June 18, 2020
Page 2

dismiss Plaintiff’s Amended Complaint in this action, which is fully briefed and has been referred to
the Your Honor for a report and recommendation. (Dkt. Nos. 18, 24-27, 30-31.) For the same
reasons set forth in his decision in Banana Republic , Judge Woods granted defendants’ motions to
dismiss in the Related Cases. Plaintiff believes these cases were wrongly decided and has filed an
appeal of each in the U.S. Court of Appeals for the Second Circuit.

As resolution of those appeals likely will affect the outcome of Defendant’s motion to dismiss in this
action, counsel for the parties submit good cause exists to stay discovery in this matter pending the
resolution of the appeals in Banana Republic and the Related Cases.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)



             Application Granted.
             Parties are directed to file a joint status letter within 7 days
             of the appeal decision.

             SO ORDERED.




             _______________________________________
             Ona T. Wang                    6/19/2020
             U.S. Magistrate Judge
